[Cite as State v. Wright, 2020-Ohio-214.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

 STATE OF OHIO                                    :
                                                  :
         Plaintiff-Appellee                       :   Appellate Case Nos. 28469
                                                  :                     28470
 v.                                               :                     28471
                                                  :
 JAMES E. WRIGHT                                  :   Trial Court Case Nos. 2018-CR-4706
                                                  :                        2019-CR-1195
         Defendant-Appellant                      :                        2019-CR-837
                                                  :
                                                      (Criminal Appeal from
                                                      Common Pleas Court)

                                             ...........

                                            OPINION

                            Rendered on the 24th day of January, 2020.

                                             ...........

MATHIAS H. HECK, JR., by ANDREW T. FRENCH, Atty. Reg. No. 0069384, Assistant
Prosecuting Attorney, Montgomery County Prosecutor’s Office, Appellate Division,
Montgomery County Courts Building, 301 West Third Street, 5th Floor, Dayton, Ohio
45422
      Attorney for Plaintiff-Appellee

CARL BRYAN, Atty. Reg. No. 0086838, 120 West Second Street, Suite 603, Dayton,
Ohio 45402
      Attorney for Defendant-Appellant

                                            .............

DONOVAN, J.

        {¶ 1} James Wright was convicted on his guilty pleas in three cases in the
                                                                                            -2-


Montgomery County Court of Common Pleas on June 26, 2019. In Case No. 2018 CR

4706, he was convicted on one count of failure to comply with an order or signal of a

police officer, in violation of R.C. 2921.331(B) and (C)(5), a felony of the third degree; in

Case No. 2019 CR 1195, he was convicted on one count of receiving stolen property, in

violation of R.C. 2913.51(A), a felony of the fourth degree; and in Case No. 2019 CR

0837, he was convicted on one count of assault, in violation of R.C. 2903.13(A) (peace

officer), a felony of the fourth degree. The trial court sentenced Wright to 30 months for

failure to comply and to 18 months each for receiving stolen property and assault; the

court ordered that the 30-month sentence run consecutively to the other sentences, which

ran concurrently to each other, for an aggregate sentence of 48 months.                Wright

stipulated to restitution in the amount of $1,168.56 to the victim, U-Haul, in Case No. 2019

CR 1195.

       {¶ 2} Wright’s appellate counsel has filed a brief pursuant to Anders v. California,

386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), asserting that there are no

meritorious issues for appeal. Specifically, counsel asserts that he has considered the

following issues: “1) the trial court’s advisements [at the plea hearing], 2) the recitation of

the facts upon which the State would have relied * * * to obtain a conviction, 3) the trial

court’s imposition of sentences aggregating to the maximum of the stipulated range, and

[4]) the trial court’s advisement with respect to post-release control. Appellant counsel

concludes that none of these issues might arguably support an appeal.”

       {¶ 3} This Court gave Wright 60 days to file a pro se brief assigning any errors for

our review. None has been received.

       {¶ 4} As this Court has previously noted:
                                                                                      -3-


              An appellate court, upon the filing of an Anders brief, has a duty to

       determine, “after a full examination of the proceedings,” whether the appeal

       is, in fact, “wholly frivolous.” Anders, 386 U.S. at 744, 87 S. Ct. 1396, 18
L. Ed. 2d 493; Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346, 102 L. Ed. 2d
300 (1988). An issue is not frivolous based upon a conclusion that the

       State has a strong responsive argument.         State v. Pullen, 2d Dist.

       Montgomery No. 19232, 2002-Ohio-6788, ¶ 4. A frivolous issue, instead,

       is one about which, “on the facts and law involved, no responsible

       contention can be made that offers a basis for reversal.” State v. Marbury,

       2d Dist. Montgomery No. 19226, 2003-Ohio-3242, ¶ 8. If we find that any

       issue is not wholly frivolous, we must reject the Anders brief and appoint

       new counsel to represent the defendant.

State v. Allen, 2d Dist. Clark No. 2018-CA-60, 2019-Ohio-1253, ¶ 5.

       {¶ 5} We have thoroughly reviewed the entire record, including the plea and

sentencing transcripts, the plea forms, and the presentence investigation report. This

review has not revealed any potentially meritorious appellate issues, including those

raised by appellate counsel.    Having fulfilled our duty pursuant to Anders, Wright’s

conviction is affirmed.



                                     .............



HALL, J. and TUCKER, J., concur.
                              -4-


Copies sent to:

Mathias H. Heck, Jr.
Andrew T. French
Carl Bryan
James E. Wright
Hon. Mary Katherine Huffman